Title: To Alexander Hamilton from James McHenry, 31 October 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department 31. October 1799.
          
          I have the honor to enclose you appointments  for Oliver Emmerson and David J. Waters as Cadets in the fifteenth regiment of Infantry—which you will be pleased to have forwarded—They are the Gentlemen mentioned in your letter of the 3 October—
          I am Sir with great respect Your obed servant
          
            James McHenry
          
          Major Genl. Hamilton
        